                          UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MISSOURI (ST. LOUIS)


In Re:                                         )
KAMRAN TAJKARIMI                               )
                                               )   Case No. 19-45177-659
                  Debtor(s)                    )
                                               )   Chapter 13
                                               )
                                               )   Motion No.
FIRST COMMUNITY CREDIT UNION                   )
                                               )   RESPONSE IN OPPOSITION TO
                 Respondent                    )   DEBTOR’S MOTION TO EXTEND
                                               )   AUTOMATIC STAY


        COMES NOW First Community Credit Union (“FCCU”), and states:
        1.       Debtor’s current Chapter 13 case was filed on 08/19/2019. This is debtor’s third
filing. His second Chapter 13 case was filed on 4/25/2019 (#19-42626-659) and dismissed on
5/10/2019. His first case was filed on 03/13/2018 (#18-41448-659) and dismissed on
04/11/2018.
        2.       On 05/21/2012 Debtor executed an Open-End Home Equity Credit Agreement
(“Credit Agreement”) with FCCU which was secured by a mortgage on debtor’s real estate
commonly known as 2150 Kehrs Mill Road, Chesterfield, Missouri 63005. The legal description
is as follows:
        LOT 102 OF KEHRSWOOD PLAT 1, A SUBDIVISION IN THE COUNTY OF ST. LOUIS,
        STATE OF MISSOURI, ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT
        BOOK 256 PAGES 70-71 OF THE ST. LOUIS COUNTY RECORDS.

        3.       The approximate amount owed to FCCU is $75,300.63 plus attorney fees,
interest, and costs. The account is past due for the 10/15/2018 payment and all coming due
thereafter.
        4.       FCCU opposes debtor’s motion to extend stay for these reasons:
              a) Debtor filed his first Chapter 13 case (18-41448) on 03/13/2018 in order to halt
        FCCU’s scheduled foreclosure. The first case was dismissed less than one month after
        it was filed because debtor failed to file Schedules, Statements and Plan and failed to
        attend the 341 meeting. Debtor did not pay his first Plan payment.
              b) FCCU again scheduled a foreclosure which was set for 04/26/2019. Debtor filed
        his second case pro se on 4/25/2019 in order to halt that foreclosure. Debtor again did
        not file Schedules, Statements or a Plan. The second case was dismissed less than one
       month after it was filed. Movant had a motion for relief pending when the second case
       was dismissed.
            c) In the instant case, debtor has also failed to file Schedules, Statements, or a Plan.
            d) It is not possible for creditors or this Court to assess any substantial changes in
       debtor’s financial or personal situation since no Schedules have been filed in any of the
       three cases. Debtor has failed to provide any information to creditors or the Court.
            e) Providing basic personal and financial information to creditors is the most basic
       duty of a debtor in a Chapter 13 case. Debtor has failed to do this. Debtor is attempting
       to manipulate the bankruptcy system while hoping to remain in his home for free.
       5.      Movant further requests waiver of the 14-day stay provision of Rule 4001(a)(3) of
the Federal Rules of Bankruptcy Procedure.
       WHEREFORE, First Community Credit Union prays this Court deny debtor’s motion to
extend the automatic and for such other relief as the Court may deem just and proper.
                                       SOMMARS & ASSOCIATES, L.L.C.
                                       By: /s/ Donna M. Sommars
                                            Donna M. Sommars MO #34043
                                            Attorney for First Community Credit Union
                                            326 South 21st Street, Ste. 510
                                            St. Louis, MO 63103
                                            314/241-5500; fax 314/241-5507
                                            donna@sommars.net

                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was filed electronically on 8/26/2019 with
the U.S. Bankruptcy Court and has been served on the parties in interest via email by the
Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.

I certify that a true and correct copy of the foregoing was filed electronically with the U.S.
Bankruptcy Court and has been served by Regular U.S. Mail Service, first class, postage
prepaid, addressed to the parties listed on the Court’s Manual Notice List and listed below on
8/26/2019:

Kamran Tajkarimi, debtor, 2150 Kehrs Mill Rd, Chesterfield, MO 63005
                       /s/ Donna M. Sommars
